DETAILED ACTION
1.          Claims 1-7, 21-23, 31-37, and 51-53 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 11/12/2020, 2/22/2021, and 9/03/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.          Claims 1, 2, 4, 5, 7, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) “acquiring” (a mental process) and “calculating” (a mathematical process). This judicial exception is not integrated into a practical application because the claim does not provide any additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Although the claim recites “to control an uplink power”, it cannot be construed as placing a meaningful limit on the claim by simply controlling an uplink power to an unknown technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim lacks any specific limitation other than what is well-understood, routine, or is a conventional activity in the field, and the claim(s) language does/do not apply the judicial exception with, or by use of, a particular machine. Please see MPEP 2106.05 for further guidance.
            Dependent claims 2, 4, 5, 7, 21, and 23 recite a series of steps that are considered to be directed an abstract idea(s) without significantly more, since the claim(s) recite limitations directed to mental and mathematical processes. Although the claims expand the defining elements of the “acquiring” and “calculating” steps, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim(s) lack(s) any specific 
8.          Claims 31, 32, 34, 35, 37, 51, and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 31 recite(s) “acquire” (a mental process) and “calculate” (a mathematical process). This judicial exception is not integrated into a practical application because the claim does not provide any additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Although the claim recites “to control an uplink power”, it cannot be construed as placing a meaningful limit on the claim by simply controlling an uplink power to an unknown technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim lacks any specific limitation other than what is well-understood, routine, or is a conventional activity in the field, and the claim(s) language does/do not apply the judicial exception with, or by use of, a particular machine. Although the claim is directed to a device, the device is merely used a tool to perform the abstract idea. Please see MPEP 2106.05 for further guidance.
            Dependent claims 32, 34, 35, 37, 51, and 53 recite a series of steps that are considered to be directed an abstract idea(s) without significantly more, since the claim(s) recite limitations directed to mental and mathematical processes. Although the claims expand the defining elements of the “acquire” and “calculate” steps, the claim(s) does/do not include additional elements that are sufficient to amount to significantly 
1, 2, 4, 5, 7, 21, 23, 31, 32, 34, 35, 37, 51, and 53

Claim Objections
9.          Claims 21 and 51 are objected to because of the following informalities:  
     a) Claims 21 and 51 recite the acronyms “UCI” and RE” without any corresponding definition. Examiner respectfully requests each initial acronym include its corresponding definition.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

11.        Claims 1 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0220374 A1 to Yan et al. (hereinafter “Yan”).
            Regarding Claim 1, Yan discloses an uplink power control method, comprising:
     acquiring an uplink transmission parameter corresponding to an uplink channel format (Yan: [0324-0326] – corresponds to receiving from a network device one or more PUCCH formats. See also [0331] – a plurality of parameters, including a base power adjustment value, are received via higher-layer signaling.); and
     calculating an uplink power adjustment value according to the uplink transmission parameter (Yan: [0327-0331] – corresponds to determining an uplink power adjustment value based on PUCCH format and received parameters.), to control an uplink power.
            Claim 31, directed to a device embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Yan further discloses the device in at least Figure 3 with [0319] and [0669-0672].

Claim Rejections - 35 USC § 103
12.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
13.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 5, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of United States Patent Application Publication 2020/0107275 A1 to Cho et al. (hereinafter “Cho”).
            Regarding Claim 2, Yan discloses the method according to claim 1, wherein the uplink channel format is a first Physical Uplink Control Channel (PUCCH) format (Yan: [0324-0326] – corresponds to receiving from a network device one or more PUCCH formats.),
     the acquiring the uplink transmission parameter corresponding to the uplink channel format comprises: 
          acquiring a quantity of symbols occupied by the first PUCCH format (Yan: [0331] and [0337-0340] – corresponds to the number of OFDM/modulation symbols for a PUCCH.);
     the calculating the uplink power adjustment value according to the uplink transmission parameter comprises: 
          calculating the uplink power adjustment value according to the quantity of the symbols occupied by the first PUCCH format ([0331] – power is determined according to the number of symbols the PUCCH occupies.).
            Yan does not specifically discloses that the first PUCCH format is a short PUCCH format of 2 bits or less than 2 bits.
            However, Cho discloses a first PUCCH format is a short PUCCH format of 2 bits or less than 2 bits (Cho: [0208-0212] – the number of bits in a short PUCCH may be limited to 2 bits.).

            Regarding Claim 5, Yan discloses the method according to claim 1, wherein the uplink channel format is a second PUCCH format (Yan: [0324-0326] – corresponds to receiving from a network device one or more PUCCH formats.), but does not expressly disclose and the second PUCCH format is a long PUCCH format of 2 bits or less than 2 bits; 
     the acquiring the uplink transmission parameter corresponding to the uplink channel format comprises: 
          acquiring a quantity of symbols occupied by the second PUCCH format and a quantity of symbols occupied by a Demodulation Reference Signal (DMRS) in the second PUCCH format; 
     the calculating the uplink power adjustment value according to the uplink transmission parameter comprises: 
          calculating the uplink power adjustment value according to the quantity of the symbols occupied by the second PUCCH format and the quantity of the symbols occupied by the DMRS in the second PUCCH format.
            However, Cho discloses a second PUCCH format is a long PUCCH format of 2 bits or less than 2 bits (Cho: [0208-0212] – the number of bits in a long PUCCH may be limited to 2 bits.); 
the acquiring the uplink transmission parameter corresponding to the uplink channel format comprises: 
          acquiring a quantity of symbols occupied by the second PUCCH format (Cho: [0204-0205] – corresponds to a number of PUCCH symbols.) and a quantity of symbols occupied by a Demodulation Reference Signal (DMRS) in the second PUCCH format (Cho: [0209] – corresponds to determining a number of DMRS symbols.); 
     the calculating the uplink power adjustment value according to the uplink transmission parameter comprises: 
          calculating the uplink power adjustment value according to the quantity of the symbols occupied by the second PUCCH format and the quantity of the symbols occupied by the DMRS in the second PUCCH format (Cho: [0217] – corresponds to determining a power adjustment for the uplink based on PUCCH and DMRS symbols.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Yan in view of the method of Cho to define a PUCCH by bits for the reasons of controlling transmission power when transmitting uplink control information (Cho: [0005]).
            Claims 32 and 35, dependent upon claim 31, recite similar features as claims 2 and 5, respectively, and are therefore rejected upon the same grounds as claims 2 and 5. Please see above rejections of claims 2 and 5.

Allowable Subject Matter
17.         Claims 3, 4, 6, 7, 21-23, 33, 34, 36, 37, and 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

19.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0279296 A1 to Hosseini et al. at [0038], [0055], [0062-0068];

US PGPub 2016/0270060 A1 to Kusashima et al. at [0446];
US PGPub 2015/0365218 A1 to Yang et al. at [0052], [0061], [0078], [0090-0091], [0117];
US PGPub 2015/0358918 A1 to Gao et al. at [0024];
US PGPub 2014/0153536 A1 to Ouchi et al. at [0132];
US PGPub 2014/0133415 A1 to Damnjanovic et al. at [0106];
US PGPub 2014/0023028 A1 to Zhang et al. at [0116].

20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 2, 2021